 

Exhibit 10.17a

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

Annex A

Standard Definitions

Rules of Construction. In these Standard Definitions and with respect to the
Transaction Documents (as defined below), (i) the meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms, (ii)
in any Transaction Document, the words "hereof," "herein," "hereunder" and
similar words refer to such Transaction Document as a whole and not to any
particular provisions of such Transaction Document, (iii) any subsection,
Section, Article, Annex, Schedule and Exhibit references in any Transaction
Document are to such Transaction Document unless otherwise specified, (iv) the
term "documents" includes any and all documents, instruments, agreements,
certificates, indentures, notices and other writings, however evidenced
(including electronically), (v) the term "including" is not limiting and (except
to the extent specifically provided otherwise) means "including (without
limitation)", (vi) unless otherwise specified, in the computation of periods of
time from a specified date to a later specified date, the word "from" means
"from and including," the words "to" and "until" each means "to but excluding,"
and the word "through" means "to and including", (vii) the words "may" and
"might" and similar terms used with respect to the taking of an action by any
Person shall reflect that such action is optional and not required to be taken
by such Person, and (viii) references to an agreement or other document include
references to such agreement or document as amended, restated, reformed,
supplemented or otherwise modified in accordance with the terms thereof.

"1940 Act" means the Investment Company Act of 1940, as amended.

"Account Control Agreement" means the deposit account control agreement, dated
as of January 9, 2015, by and among the Issuer, the Indenture Trustee and the
Lockbox Bank with respect to the Lockbox Account.

"Account Property" means the Accounts and all proceeds of the Accounts,
including, without limitation, all amounts and investments held from time to
time in any Account (whether in the form of deposit accounts, book-entry
securities, uncertificated securities, security entitlements (as defined in
Section 8-102(a)(17) of the UCC as enacted in the State of New York), financial
assets (as defined in Section 8-102(a)(9) of the UCC), or any other investment
property (as defined in Section 9-102(a)(49) of the UCC).

"Accountant's Report" shall have the meaning set forth in Section 5.3 of the
Servicing Agreement.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Accounts" means, collectively, the Lockbox Account, the Collection Account, the
Liquidity Reserve Account, and the Inverter Replacement Reserve Account.

"Act" shall have the meaning set forth in Section 12.03 of the Indenture.

"Additional Solar Loan Supplement" means, with respect to any Additional Solar
Loans, an Additional Solar Loan Supplement, substantially in the form of Exhibit
B to the Sale and Contribution Agreement, as applicable.

"Additional Solar Loans" means any Solar Loans transferred, assigned, sold and
conveyed by the Originator to the Issuer on a Funding Date pursuant to an
Additional Solar Loan Supplement.

"Adjusted LIBOR Rate" means the sum of (i) the Applicable Percentage and (ii) a
rate per annum equal to the rate (rounded upwards, if necessary, to the next
higher 1/100 of 1%) obtained by dividing (a) LIBOR by (b) a percentage equal to
100% minus the reserve percentage (rounded upward to the next 1/100th of 1%) in
effect on such day and applicable to the Alternate Purchaser for which this rate
is calculated under regulations issued from time to time by the Board of
Governors of the Federal Reserve System for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“eurocurrency liabilities”).  The Adjusted LIBOR Rate shall be adjusted
automatically as of the effective date of any change in such reserve percentage.

"Administrative Agent" means Credit Suisse AG, New York Branch, in its capacity
as Administrative Agent for the Purchasers and the Funding Agents, and any
successor Administrative Agent appointed pursuant to the terms of the Note
Purchase Agreement.

"Administrative Agent-Related Persons" means the Administrative Agent, together
with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and their respective Affiliates.

"Affected Party" shall have the meaning set forth in Section 2.3(b) of the Note
Purchase Agreement.

"Affiliate" of any specified Person means any other Person controlling or
controlled by or under common control with such specified Person.  For the
purposes of this definition, a Person shall be deemed to "control" another
Person if the controlling Person owns 5% or more of any class of voting
securities of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the
foregoing.

"Aggregate Discounted Solar Asset Balance" means on any date of determination,
the sum of the Discounted Solar Asset Balances of all Borrowing Base Solar
Loans; provided that

- 2 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

the Discounted Solar Asset Balance for any Defective Solar Loan, Delinquent
Solar Loan, Defaulted Solar Loan or Ineligible Solar Loan shall be $[***].

"Aggregate Outstanding Note Balance" means, as of any date of determination, an
amount equal to the sum of the Outstanding Note Balances of all Classes of
Notes.

"Allocated Fee" means, for a Solar Loan, an amount equal to the sum of (i) the
Allocated Manager Fee and (ii) the Allocated Servicer Fee, in each case, for
such Solar Loan.

"Allocated Manager Fee" means, for a Solar Loan, an amount equal to the product
of (i) the Manager Fee Base Rate and (ii) the DC nameplate capacity (measured in
kW) of the PV System related to such Solar Loan.

"Allocated Servicer Fee" means, for a Solar Loan, an amount equal to the product
of (i) the Servicer Fee Base Rate and (ii) the DC nameplate capacity (measured
in kW) of the PV System related to such Solar Loan.

"Alternate Purchaser Percentage" means, with respect to any Alternate Purchaser
for a Conduit, such Alternate Purchaser's Commitment with respect to such
Conduit as a percentage of the Purchaser Commitment Amount with respect to the
Purchaser Group of which such Conduit is a member.

"Alternate Purchasers" means, with respect to a Conduit, each Purchaser
identified as an Alternate Purchaser for such Conduit on Schedule I to the Note
Purchase Agreement.

"Amortization Event" means the occurrence of the any of the following events:

(i)the occurrence of a Manager Termination Event;

(ii)the occurrence of a Servicer Event of Default;

(iii)the amount on deposit in the Liquidity Reserve Account at any time is less
than the Liquidity Reserve Account Required Balance (after giving effect to
distributions to be made on a Funding Date or a Payment Date);

(iv)the amount on deposit in the Inverter Replacement Reserve Account is less
than the Inverter Replacement Reserve Required Amount on any Determination Date
(after giving effect to distributions to be made on the related Payment Date);

(v)on any Funding Date or Payment Date, the Three Month Rolling Average Solar
Loan Payment Level is less than [***]%;

(vi)the Three Month Rolling Average Default Level is greater than [***]%;

(vii)a Change of Control with respect to the Issuer occurs;

(viii)an Event of Default occurs; or

- 3 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ix)an "Event of Default" occurs under the Corporate Revolver.

"Amortization Period" means the period beginning after the occurrence of an
Amortization Event and ending on the Facility Termination Date.

"Annual Escalator" means the rate in percentage terms by which the scheduled
equivalent rate per kWh increases per annum as set forth in the Obligor Note.

"Applicable Commitment Percentage" means, on any date of determination, with
respect to a Holder of a Class A Note, the Class A Commitment Percentage, and
with respect to the Holder of a Class B Note, the Class B Commitment Percentage.

"Applicable Law" means all applicable laws of any Governmental Authority,
including, without limitation, laws relating to consumer leasing and protection
and any ordinances, judgments, decrees, injunctions, writs and orders or like
actions of any Governmental Authority and rules and regulations of any federal,
regional, state, county, municipal or other Governmental Authority.

"Applicable Percentage" shall have the meaning set forth in the applicable Fee
Letter.

"Approved Vendor List" means the list of Eligible Manufacturers attached as
Exhibit D to the Management Agreement, as updated from time to time in
accordance with the terms of the Management Agreement.

"Authorized Officer" means (i) with respect to the Issuer, any officer of the
sole member of the Originator, as the Class A Member of the Issuer who is
authorized to act for the sole member in matters relating to the Issuer and
whose name appears on a list of authorized officers provided by such sole member
to the Indenture Trustee (containing the specimen signatures of such officers),
as such list may be amended from time to time, and (ii) with respect to any
other Person, the Chairman, Co-Chairman or Vice Chairman of the Board of
Directors, the President, any Vice President, any Assistant Vice President, the
Secretary, any Assistant Secretary, the Treasurer, any Assistant Treasurer or
any other authorized officer of the Person who is authorized to act for the
Person and whose name appears on a list of such authorized officers furnished by
the Person to the Indenture Trustee (containing the specimen signature of such
officers), as such list may be amended or supplemented from time to time.

"Available Funds" means, with respect to any Payment Date, (i) Receivables of
the Trust Estate, including, without limitation, Solar Loan Payments (net of
Lockbox Bank Fees and Charges and excluding any Marketable RECS and proceeds
thereof), (ii) amounts deposited by the Originator pursuant to the Sale and
Contribution Agreement, (iii) amounts deposited by the Manager pursuant to the
Management Agreement, (iv) amounts deposited by the Servicer pursuant to the
Servicing Agreement, (v) amounts deposited by the Parent  pursuant to the Parent
Guaranty, (vi) amounts received from a Hedge Counterparty in respect of a Hedge
Agreement, (vii) earnings on Eligible Investments, and (viii) amounts
transferred from the Inverter Replacement Reserve Account or the Liquidity
Reserve Account.

 

- 4 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Bank Base Rate" means, with respect to any Purchaser for any day, a rate per
annum equal to the sum of (i) the Base Rate with respect to such Purchaser on
such date and (ii) the Applicable Percentage.

 

"Base Rate" means, with respect to any Purchaser for any day, a rate per annum
equal to the greatest of (i) the prime rate of interest announced publicly by
(x) if such Purchaser is a Non-Conduit Committed Purchaser, such Purchaser (or
the Affiliate of such Purchaser that announces such rate), and (y) if such
Purchaser is a member of a Purchaser Group, the Funding Agent with respect to
such Purchaser Group (or the Affiliate of such Purchaser or Funding Agent, as
applicable, that announces such rate) as in effect at its principal office from
time to time, changing when and as said prime rate changes (such rate not
necessarily being the lowest or best rate charged by such Person) or, if such
Purchaser, Funding Agent or Affiliate thereof does not publicly announce the
prime rate of interest, as quoted in The Wall Street Journal on such day, and
(ii) the sum of (a) 0.50% and (b) the rate equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by such Purchaser (or if such Purchaser is a member of a
Purchaser Group, the Funding Agent with respect to such Purchaser Group) from
three federal funds brokers of recognized standing selected by it.

"Bankruptcy Code" means the United States Bankruptcy Code, 11 U.S.C. Section
101, et seq., as amended.

"Basel III" means "A Global Regulatory Framework for More Resilient Banks and
Banking Systems" developed by the Basel Committee on Banking Supervision,
initially published in December 2010, and all national implementations thereof.

"Borrowing Base Aggregate Discounted Solar Asset Balance" means an amount equal
to (i) the Aggregate Discounted Solar Asset Balance, minus (ii) the sum of (a)
the Sub-Limit 1 Solar Loan Excluded Loan Balance, (b) the Sub-Limit 2 Solar Loan
Excluded Loan Balance, and (c) the Excluded Loan Balance.

"Borrowing Base Solar Loans" means all Solar Loans sold to the Issuer pursuant
to the Sale and Contribution Agreement and pledged to the Indenture Trustee
pursuant to the Indenture.

"Borrowing Notice" means the notice presented by the Issuer to the
Administrative Agent, each Funding Agent, each Non-Conduit Committed Purchaser,
the Servicer and the Indenture Trustee to request the initial advance on the
Initial Funding Date or thereafter, an Increase, in the form attached as Exhibit
A to the Note Purchase Agreement.

"Breakage Costs" means, with respect to a failure by the Issuer, for any reason,
to borrow any proposed Increase on the date specified in the applicable
Borrowing Notice (including without limitation, as a result of the Issuer’s
failure to satisfy any conditions precedent to such borrowing) after providing
such Borrowing Notice, the resulting loss, cost, expense or liability

- 5 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

incurred by reason of the liquidation or reemployment of deposits, actually
sustained by any Purchaser or the Administrative Agent.

"Business Day" means any day other than (i) a Saturday, Sunday or (ii) a day on
which banking institutions in New York, New York, the cities in which the
Manager and the Servicer are located or in the city in which the Corporate Trust
Office of the Indenture Trustee is located are authorized or obligated by law or
executive order to be closed.

"Calculation Date" means, with respect to a Payment Date, the close of business
on the last day of the related Collection Period.

"Capital Account" means the capital account established and maintained for each
member of the Issuer or the Originator, as applicable, in the manner required by
the Internal Revenue Service regulations under Section 704(b) of the Code.

"Capped Expense Amount" means, on any Payment Date, an amount equal to (i)
$[***] minus (ii) the aggregate amount of payments made to the Indenture Trustee
as reimbursement for extraordinary out-of-pocket expenses pursuant to clause
(ii) of the Priority of Payments since the Closing Date in excess of $[***] per
calendar year.

"Capital Stock" means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Capital Stock
include any debt securities convertible or exchangeable into equity unless and
until actually converted or exchanged.

"Carrying Cost Rate" means, with respect to any Interest Accrual Period, an
amount equal to the sum of (i) the weighted average of the Swap Rates for the
Class A Notes and the Class B Notes, (ii) the weighted average of (a) the Class
A Applicable Margin, (b) the Class B Applicable Margin, (c) the Transition
Service Provider fee rate, and (d) the Custodian fee rate.

"Certification" shall have the meaning set forth in the Custodial Agreement.

"Change in Law" means (i) the adoption or taking effect of any Law after the
Closing Date, (ii) any change in Law or in the administration, interpretation,
application or implementation thereof by any Official Body after the Closing
Date, (iii) the making or issuance of any request, rule, guideline or directive
(whether or not having the force of law) by any Official Body after the Closing
Date or (iv) compliance by any Affected Party, by any lending office of such
Affected Party or by such Affected Party’s holding company, if any, with any
request, guideline or directive (whether or not having the force of law) of any
Official Body made or issued after the Closing Date; provided, that
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Act, (b)
Basel III and (c) all requests, rules, guidelines and directives under either of
the Dodd-Frank Act or Basel III or issued in connection therewith shall

- 6 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

be deemed to be a "Change in Law", regardless of the date implemented, enacted,
adopted or issued.

"Change of Control" means any "person" or "group" (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") ) shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the "beneficial owner" (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of, (i) in
the case of the Servicer,  more than 25% of Capital Stock, (ii) in case of the
Manager, more than 50% of Capital Stock and (iii) in the case of the Issuer, any
Capital Stock. 

"Class" means all of the Notes of a series having the same Maturity Date,
interest rate, priority of payments and designation.

"Class A Applicable Margin" shall have the meaning set forth in the applicable
Fee Letter.

"Class A Borrowing Base" means for any date of determination, the sum of the
Class A Rate Reduced Borrowing Base and the Class A Non-Rate Reduced Borrowing
Base.

"Class A Commitment Percentage" means, on any date of determination, with
respect to any Non-Conduit Committed Purchaser or Purchaser Group, the ratio,
expressed as a percentage, which the Purchaser Commitment Amount of such
Non-Conduit Committed Purchaser or Purchaser Group bears to the Class A Facility
Limit on such date.

"Class A Facility Limit" means, on any date of determination, the sum of the
Purchaser Commitment Amounts with respect to each of the Purchaser Groups and
the Non-Conduit Committed Purchasers holding Class A Notes on such date.  On the
Closing Date, the Class A Facility Limit is $160,000,000.

"Class A Interest Distribution Amount" means for each Class A Note with respect
to the Purchaser Invested Amount on any Payment Date, the sum of:

(i)an amount equal to the Cost of Funds for the related Interest Accrual Period
with respect to a Non-Conduit Committed Purchaser that holds such Note or the
Purchaser Group in whose Funding Agent’s name such Note is registered, as
applicable, as such amount is reported to the Indenture Trustee by the
Administrative Agent or the Servicer, and

(ii)the Class A Usage Fees; and

(iii) any unpaid Class A Interest Distribution Amounts from prior Payment Dates
plus, to the extent permitted by law, interest thereon at the rate used to
calculate the Cost of Funds plus the rate used to calculate the Class A Usage
Fees for such Payment Date.

"Class A Non-Rate Reduced Borrowing Base" means for any date of determination,
an amount equal to the product of (i) [***]%, (ii) the Borrowing Base Aggregate
Discounted Solar Asset Balance on such date and (iii) the Non-Rate Reduction
Payment Percentage on such date.

- 7 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Class A Notes" means the Solar Loan Backed Variable Funding Notes, Class A
issued pursuant to the Indenture.

"Class A Principal Distribution Amount" means for any Payment Date, an amount
equal to the amount, if any by which the Outstanding Note Balance of the Class A
Notes exceeds the Class A Borrowing Base.

"Class A Rate Reduced Borrowing Base" means for any date of determination, an
amount equal to the product of (i) [***]%, (ii) the Borrowing Base Aggregate
Discounted Solar Asset Balance on such date and (iii) the Rate Reduction Payment
Percentage on such date.

"Class A Usage Fees" means with respect to any Purchaser Group or any
Non-Conduit Committed Purchaser holding a Class A Note, the product of:

(i) the Class A Applicable Margin; and

(ii) its average daily Purchaser Invested Amount during the related Interest
Accrual Period; and

(iii) the number of days in such Interest Accrual Period, divided by 360.

"Class B Applicable Margin" shall have the meaning set forth in the applicable
Fee Letter.

"Class B Borrowing Base" means for any date of determination, the sum of the
Class B Rate Reduced Borrowing Base and the Class B Non-Rate Reduced Borrowing
Base.

"Class B Commitment Percentage" means, on any date of determination, with
respect to any Non-Conduit Committed Purchaser or Purchaser Group, the ratio,
expressed as a percentage, which the Purchaser Commitment Amount of such
Non-Conduit Committed Purchaser or Purchaser Group bears to the Class B Facility
Limit on such date.

"Class B Facility Limit" means, on any date of determination, the sum of the
Purchaser Commitment Amounts with respect to each of the Purchaser Groups and
the Non-Conduit Committed Purchasers holding Class B Notes on such date.  On the
Closing Date, the Class B Facility Limit is $40,000,000.

"Class B Interest Distribution Amount" means for each Class B Note with respect
to the Purchaser Invested Amount on any Payment Date, the sum of:

(i)an amount equal to the Cost of Funds for the related Interest Accrual Period
with respect to a Non-Conduit Committed Purchaser that holds such Note or the
Purchaser Group in whose Funding Agent’s name such Note is registered, as
applicable, as such amount is reported to the Indenture Trustee by the
Administrative Agent or the Servicer, and

(ii)the Class B Usage Fees; and

- 8 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iii) any unpaid Class B Interest Distribution Amounts from prior Payment Dates
plus, to the extent permitted by law, interest thereon at the rate used to
calculate the Cost of Funds plus the rate used to calculate the Class B Usage
Fees for such Payment Date.

"Class B Notes" means the Solar Loan Backed Variable Funding Notes, Class B
issued pursuant to the Indenture.

"Class B Non-Rate Reduced Borrowing Base" means for any date of determination,
an amount equal to the product of (i) [***]%, (ii) the Borrowing Base Aggregate
Discounted Solar Asset Balance on such date and (iii) the Non-Rate Reduction
Payment Percentage on such date.

"Class B Principal Distribution Amount" means for any Payment Date, an amount
equal to the amount, if any by which the Outstanding Note Balance of the Class B
Notes exceeds the Class B Borrowing Base.

"Class B Rate Reduced Borrowing Base" means for any date of determination, an
amount equal to the product of (i) [***]%, (ii) the Borrowing Base Aggregate
Discounted Solar Asset Balance on such date and (iii) the Rate Reduction Payment
Percentage on such date.

"Class B Usage Fees" means with respect to any Purchaser Group or any
Non-Conduit Committed Purchaser holding a Class B Note, the product of:

(i) the Class B Applicable Margin; and

(ii) its average daily Purchaser Invested Amount during the related Interest
Accrual Period; and

(iii) the number of days in such Interest Accrual Period, divided by 360.

"Closing Date" means the date on which the conditions set forth in Section 3.3
of the Note Purchase Agreement are satisfied and the Notes are issued, which
date shall be January 9, 2015.

"Closing List" means the Index of Closing Documents attached at Exhibit B to the
Note Purchase Agreement.

"Code" means the Internal Revenue Code of 1986, as amended, including any
successor or amendatory statutes.

"Collection Account" means the segregated trust account with that name
established with and in the name of the Indenture Trustee and maintained
pursuant to Section 5.01 of the Indenture.

"Collection Period" means, with respect to a Payment Date, the period beginning
on the first day of the calendar month immediately preceding such Payment Date
(or, with respect to the

- 9 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

initial Payment Date, beginning on the Initial Funding Date), and ending on the
last day of such calendar month.

"Commercial Paper" means either (i) the promissory notes of any Conduit issued
by such Conduit in the commercial paper market or (ii) the promissory notes
issued in the commercial paper market by a multi-seller commercial paper conduit
the proceeds of which are loaned to a Conduit.

"Commitment" means, for each Committed Purchaser, on any date of determination,
the commitment of such Committed Purchaser to purchase a Class A Note or Class B
Note on the Initial Funding Date and, thereafter, to maintain and, subject to
certain conditions, increase its investment therein in accordance with the terms
of the Note Purchase Agreement in an amount not to exceed  the dollar amount set
forth opposite the name of such Committed Purchaser on Schedule I of the Note
Purchase Agreement as reduced from time to time pursuant to Section 2.4(b) of
the Note Purchase Agreement and as amended in connection with assignments made
by Committed Purchasers pursuant to Section 6.7 of the Note Purchase
Agreement.  If from time to time any Commitment is reduced pursuant to Section
2.4(b), then the Issuer shall deliver to the Administrative Agent an amended
Schedule I of the Note Purchase Agreement setting forth the revised Commitments
of the Committed Purchasers.

"Committed Purchaser" means any Alternate Purchaser or any Non-Conduit Committed
Purchaser.

"Commodity Exchange Act" means the Commodity Exchange Act of 1936, as amended.

"Conduit" means any commercial paper conduit identified as a Conduit on Schedule
I to the Note Purchase Agreement.

"Consenting Lender" means [***].

"Consumer Protection Law" means all Applicable Laws and implementing regulations
protecting the rights of consumers, including but not limited to those
Applicable Laws enforced or administered by the Consumer Financial Protection
Bureau, the Federal Trade Commission, and any other federal or state
Governmental Authority (such as, by way of example, the California Department of
Consumer Affairs) empowered with similar responsibilities.

"Conveyed Property" has the meaning set forth in the Sale and Contribution
Agreement.

"Corporate Revolver" means the Amended and Restated Credit Agreement, entered
into as of November 1, 2013 among SolarCity, as borrower, the guarantors party
thereto, Bank of America, N.A., as administrative agent, swingline lender and
letter of credit issuer and the lenders party thereto.

"Corporate Trust Office" means the office of the Indenture Trustee at which its
corporate trust business shall be administered, which office on the Closing Date
shall be (a) for note transfer purposes and for purposes of presentment and
surrender of the Notes for the final

- 10 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

distributions thereon, U.S. Bank National Association, 111 E. Fillmore Avenue,
EP-MN-WS2N, St. Paul, Minnesota 55107, Attention: Transfers, and (b) for all
other purposes, U.S. Bank National Association, 60 Livingston Avenue,
EP-MN-WS3D, St. Paul, Minnesota 55107, Attention: Global Structured Finance –
SolarCity Finance Company, or such other address as shall be designated by the
Indenture Trustee in a written notice to the Issuer and the Manager.

"Cost of Funds" means, with respect to any Interest Accrual Period the sum
(without duplication) of the following amounts: with respect to (x) any
Purchaser Group, (a) the amount of interest accrued with respect to the portion
of the Purchaser Invested Amount funded by the Conduit which is a member of such
Purchaser Group at a rate equal to the CP Rate applicable to such Conduit for
such Interest Accrual Period and (b) the amount of interest accrued with respect
to the portion of the Purchaser Invested Amount funded by any Alternate
Purchaser which is a member of such Purchaser Group with respect to such Conduit
at either the Adjusted LIBOR Rate or, if Adjusted LIBOR is not available, the
Bank Base Rate and (y) any Non-Conduit Committed Purchaser, the amount of
interest accrued with respect to its Purchaser Invested Amount at the LIBOR Rate
or, if the LIBOR Rate is not available, the Bank Base Rate.

"Covered Solar Assets Information” has the meaning set forth in Section 5.1 of
the Management Agreement.

"Covered Solar Loan" means, for purposes of the Management Agreement and the
Servicing Agreement, each Solar Loan set forth on the Schedule of Solar Loans
attached to the Indenture.

"CP Rate" means for any day for any Increase and for any Conduit, to the extent
such Conduit funds such Increase by issuing Commercial Paper, the rate
determined by such Conduit based upon the per annum rate equivalent to the
weighted average cost (as reasonably determined by such Conduit, and which shall
include (without duplication) the fees and commissions of placement agents and
dealers, incremental carrying costs incurred with respect to Commercial Paper
maturing on dates other than those on which corresponding funds are received by
such Conduit, other borrowings by such Conduit and any other costs associated
with the issuance of Commercial Paper) of or related to the issuance of
Commercial Paper that is reasonably allocated, in whole or in part, by such
Conduit or its related Funding Agent to the funding or maintaining of such
Increase on such day (the proceeds of which may also be allocated in part to the
funding of other assets of such Conduit (and, if such proceeds are allocated in
part to the funding of other assets of such Conduit the costs associated with
such funding will also be allocated in the appropriate portion to the funding of
such other asset)); provided, however, that if any component of any such rate is
a discount rate, in calculating the "CP Rate" for such Increase for such
Interest Accrual Period, such Conduit shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.

"CRR" means the European Union Capital Requirements Regulation (Regulation (EU)
No 575/2013), as amended from time to time.

- 11 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Custodial Agreement" means that certain Custodial Agreement, to be entered into
on or prior to the Initial Funding Date by the Custodian, the Indenture Trustee,
the Administrative Agent and the Issuer and in such form acceptable to the
Administrative Agent.

"Custodian" shall have the meaning set forth in the Custodial Agreement.

"Custodian Fee" shall have the meaning set forth in the Custodial Agreement.  

"Custodian File" shall have the meaning set forth in the Custodial Agreement.  

"Customer Agreement" means (i) the Customer System Sale Agreement and (ii) the
Obligor Note.

"Customer System Sale Agreement" means the sale agreement between an Obligor and
SolarCity for the purchase of a PV System and the Customer Warranty Agreement.

"Customer Warranty Agreement" means any separate production warranty agreement
provided by SolarCity to an Obligor (which may be an exhibit to a Customer
System Sale Agreement) in connection with the performance and installation of
the related PV System that specified a minimum level of solar energy production,
as measured in kWh for a specified time period.

"Cut-Off Date" means, for each Solar Loan, the date specified in the related
Schedule of Solar Loans as the date after which all subsequent collections
related to such Solar Loan are sold by the Originator to the Issuer and pledged
by the Issuer to the Indenture Trustee.

"Default" means any event which results, or which with the giving of notice or
the lapse of time or both would result, in an Event of Default, Servicer Event
of Default or a Manager Termination Event.

"Default Level" means, for any Collection Period, the quotient (expressed as a
percentage) of (i) the sum of the Discounted Solar Asset Balances of all Solar
Loan that became Defaulted Solar Loans during such Collection Period (other than
Defaulted Solar Loans repurchased by the Originator pursuant to Section 7 of the
Sale and Contribution Agreement), divided by (ii) the Aggregate Discounted Solar
Asset Balance on the first day of such Collection Period.

"Defaulted Solar Loan" means any Solar Loan for which (i) all or a portion of a
scheduled Solar Loan Payment is delinquent by more than [***] days from its
original due date and is not remedied within such [***]-day period or (ii) the
Servicer has determined that such Solar Loan should be fully written off in
accordance with the Obligor Collections Policy.  For the avoidance of doubt,
failure by an Obligor to make its Rate Reduction Payment will not cause the
related Solar Loan to be a Defaulted Solar Loan.

"Defective Solar Loan" means a Solar Loan with respect to which it is determined
by the Administrative Agent or the Servicer, at any time, that the Originator or
the Issuer breached one

- 12 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

or more of the applicable representations or warranties regarding eligibility of
such Solar Loan contained in Schedule I to the Sale and Contribution Agreement
at the time of (i) the assignment by the Originator to the Issuer pursuant to
the Sale and Contribution Agreement or (ii) the Grant by the Issuer to the
Indenture Trustee under the Indenture, unless such breach has been waived, in
writing, by the Administrative Agent, acting at the direction of the Majority
Facility Investors.

"Delinquent Solar Loan" means any Solar Loan for which all or a portion of a
scheduled Solar Loan Payment is delinquent by more than [***] days from its
original due date and is not remedied within such [***]-day period; provided, if
the related PV System has been turned off prior to the [***]-day period or if at
any time a Solar Loan is satisfied (other than by payment), subordinated or
rescinded or  becomes subject to a pending lawsuit which, if decided adversely,
would materially and adversely affect (A) the condition (financial or
otherwise), business or operations of the Issuer, (B) the ability of the Issuer
to perform its obligations under, or the validity or enforceability of, the
Indenture or any other Transaction Document to which it is a party, (C) such
Solar Loan (including, without limitation, its validity, enforceability or
collectability) or title of the Issuer to such Solar Loan, or (D) the Issuer’s
or the Indenture Trustee's ability to foreclose or otherwise enforce its rights
with respect to such Solar Loan, such Solar Loan will be considered a Delinquent
Solar Loan.  For the avoidance of doubt, failure by the related Obligor to make
its Rate Reduction Payment will not cause the related Solar Loan to be a
Delinquent Solar Loan.

"Delivery" means, when used with respect to Account Property:

(1)(a)with respect to bankers' acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute "instruments"
within the meaning of Section 9‑102(a)(47) of the UCC, transfer thereof:

(i)by physical delivery to the Indenture Trustee, indorsed to, or registered in
the name of, the Indenture Trustee or its nominee or indorsed in blank;

(ii)by the Indenture Trustee continuously maintaining possession of such
instrument; and

(iii)by the Indenture Trustee continuously indicating by book-entry that such
instrument is credited to the related Account;

(b)with respect to a "certificated security" (as defined in Section 8‑102(a)(4)
of the UCC), transfer thereof:

(i)by physical delivery of such certificated security to the Indenture Trustee,
provided that if the certificated security is in registered form, it shall be
indorsed to, or registered in the name of, the Indenture Trustee or indorsed in
blank;

- 13 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)by the Indenture Trustee continuously maintaining possession of such
certificated security; and

(iii)by the Indenture Trustee continuously indicating by book-entry that such
certificated security is credited to the related Account;

(c)with respect to any security issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation or the Federal National Mortgage Association that is a
book-entry security held through the Federal Reserve System pursuant to federal
book-entry regulations, the following procedures, all in accordance with
applicable law, including applicable federal regulations and Articles 8 and 9 of
the UCC, transfer thereof:

(i)by (x) book-entry registration of such property to an appropriate book-entry
account maintained with a Federal Reserve Bank by a securities intermediary
which is also a "depositary" pursuant to applicable federal regulations and
issuance by such securities intermediary of a deposit advice or other written
confirmation of such book-entry registration to the Indenture Trustee of the
purchase by the securities intermediary on behalf of the Indenture Trustee of
such book-entry security; the making by such securities intermediary of entries
in its books and records identifying such book-entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations as belonging
to the Indenture Trustee and continuously indicating that such securities
intermediary holds such book-entry security solely as agent for the Indenture
Trustee or (y) continuous book-entry registration of such property to a
book-entry account maintained by the Indenture Trustee with a Federal Reserve
Bank; and

(ii)by the Indenture Trustee continuously indicating by book-entry that property
is credited to the related Account;

(d)with respect to any asset in the Accounts that is an "uncertificated
security" (as defined in Section 8-102(a)(18) of the UCC) and that is not
governed by clause (c) above or clause (e) below:

(i)transfer thereof:

(A)by registration to the Indenture Trustee as the registered owner thereof, on
the books and records of the issuer thereof; or

(B)by another Person (not a securities intermediary) who either becomes the
registered owner of the uncertificated security on behalf of the Indenture
Trustee, or having become the registered owner, acknowledges that it holds for
the Indenture Trustee; or

(ii)the issuer thereof has agreed that it will comply with instructions
originated by the Indenture Trustee with respect to such uncertificated security
without further consent of the registered owner thereof; or

- 14 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(e)in the case of each security in the custody of or maintained on the books of
a clearing corporation (as defined in Section 8-102(a)(5)) or its nominee, by
causing:

(i)the relevant clearing corporation to credit such security to a securities
account of the Indenture Trustee at such clearing corporation; and

(ii)the Indenture Trustee to continuously indicate by book-entry that such
security is credited to the related Account;

(f)with respect to a "security entitlement" (as defined in Section 8-102(a)(17)
of the UCC) to be transferred to or for the benefit of a collateral agent and
not governed by clauses (c) or (e) above:  if a securities intermediary
(A) indicates by book entry that the underlying "financial asset" (as defined in
Section 8-102(a)(9) of the UCC) has been credited to be the Indenture Trustee's
"securities account" (as defined in Section 8-501(a) of the UCC), (B) receives a
financial asset from the Indenture Trustee or acquires the underlying financial
asset for the Indenture Trustee, and in either case, accepts it for credit to
the Indenture Trustee's securities account or (C) becomes obligated under other
law, regulation or rule to credit the underlying financial asset to the
Indenture Trustee's securities account, the making by the securities
intermediary of entries on its books and records continuously identifying such
security entitlement as belonging to the Indenture Trustee; and continuously
indicating by book-entry that such securities entitlement is credited to the
Indenture Trustee's securities account; and by the Indenture Trustee
continuously indicating by book-entry that such security entitlement (or all
rights and property of the Indenture Trustee representing such securities
entitlement) is credited to the related Account; and/or

(2)In the case of any such asset, such additional or alternative procedures as
are now or may hereafter become appropriate to effect the complete transfer of
ownership of, or control over, any such assets in the Accounts to the Indenture
Trustee free and clear of any adverse claims, consistent with changes in
applicable law or regulations or the interpretation thereof.

In each case of Delivery contemplated by the Indenture, the Indenture Trustee
shall make appropriate notations on its records, and shall cause the same to be
made on the records of its nominees, indicating that securities are held in
trust pursuant to and as provided in the Indenture.

"Determination Date" means, with respect to a Payment Date, the 15th day of the
calendar month in which such Payment Date occurs, or if such day is not a
Business Day, the next succeeding Business Day.

"Discount Rate" means, as of any date of determination, the greater of (i) 6.00%
and (ii) the Carrying Cost Rate.

"Discounted Solar Asset Balance" means, with respect to a Solar Loan and as of
any Calculation Date, an amount equal to the present value of the remaining and
unpaid stream of Net Scheduled Payments for such Solar Loan on or after such
Calculation Date, based upon

- 15 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

discounting such Net Scheduled Payments to such Calculation Date at an annual
rate equal to the Discount Rate; provided, however, that any Defective Solar
Loan, Defaulted Solar Loan, Delinquent Solar Loan or Ineligible Solar Loan will
be deemed to have a Discounted Solar Asset Balance equal to [***].  

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, as amended from time to time and any successor statute, together
with the rules and regulations thereunder.

"ECP Asset Amount" means, for any date of determination, an amount equal to sum
of (i) the Discounted Solar Asset Balances of all Borrowing Base Solar Loans and
(ii) amounts on deposit in the Collection Account, the Liquidity Reserve Account
and the Inverter Replacement Reserve Account.

"Eligible Account" means either (i) a segregated account or accounts maintained
with an institution whose deposits are insured by the Federal Deposit Insurance
Corporation, the unsecured and uncollateralized long-term debt obligations of
which institution shall be rated "AA-" or higher by S&P and the short-term debt
obligations of which are in the highest short term rating category by the Rating
Agency, and which is (a) a federal savings and loan association duly organized,
validly existing and in good standing under the federal banking laws, (b) an
institution duly organized, validly existing and in good standing under the
applicable banking laws of any State, (c) a national banking association duly
organized and validly existing under the federal banking laws or (d) a
subsidiary of a bank holding company, and as to which the Rating Agency has
indicated that the use of such account shall not cause the withdrawal of its
rating on any Notes, or (ii) a segregated trust account or accounts maintained
with the trust department of a federal or State chartered depository
institution, having capital and surplus of not less than $100,000,000, acting in
its fiduciary capacity, and acceptable to the Rating Agency.

"Eligible Institution" means (i) the corporate trust department of the Indenture
Trustee or (ii) a depository institution or trust company organized under the
laws of the United States of America or any one of the States thereof, or the
District of Columbia (or any domestic branch of a foreign bank), which at all
times (a) has either (1) a long-term unsecured debt rating of "AA" or better by
the Rating Agency or (2) a certificate of deposit rating of "A-1+" by the Rating
Agency and (b) whose deposits are insured by the FDIC.

"Eligible Investments" means any one or more of the following obligations or
securities:

(i)(a) direct interest-bearing obligations of, and interest-bearing obligations
guaranteed as to payment of principal and interest by, the United States or any
agency or instrumentality of the United States the obligations of which are
backed by the full faith and credit of the United States; (b) direct
interest-bearing obligations of, and interest-bearing obligations guaranteed as
to payment of principal and interest by, the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation, but only if, at the
time of investment, such obligations are assigned the highest credit rating by
the Rating Agency; and (c) evidence of ownership of a proportionate interest in
specified obligations described in (a) and/or (b) above;

- 16 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)demand, time deposits, money market deposit accounts, certificates of
deposit of, and federal funds sold by, depository institutions or trust
companies (including the Indenture Trustee acting in its commercial capacity)
incorporated under the laws of the United States of America or any State thereof
(or domestic branches of foreign banks), subject to supervision and examination
by federal or state banking or depository institution authorities, and having,
at the time of the Issuer's investment or contractual commitment to invest
therein, a short term unsecured debt rating of "A-1" by the Rating Agency;

(iii)securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any State thereof
which have a rating of no less than "A-1+" by the Rating Agency and a maturity
of no more than 365 days;

(iv)commercial paper (including both non-interest bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the closing date thereof) of any corporation (other
than the Issuer, but including the Indenture Trustee, acting in its commercial
capacity), incorporated under the laws of the United States of America or any
State thereof, that, at the time of the investment or contractual commitment to
invest therein, a rating of "A-1" by the Rating Agency;

(v)money market mutual funds, including, without limitation, those of the
Indenture Trustee or any Affiliate thereof, or any other mutual funds registered
under the 1940 Act which invest only in other Eligible Investments, having a
rating, at the time of such investment, of no less than "AAAm" or "AAAm-G" by
the Rating Agency, including any fund for which U.S. Bank, the Indenture
Trustee, or an Affiliate thereof serves as an investment advisor, administrator,
shareholder servicing agent, and/or custodian or subcustodian, notwithstanding
that (a) U.S. Bank, or an Affiliate thereof, charges and collects fees and
expenses from such funds for services rendered, (b) U.S. Bank, the Indenture
Trustee or an Affiliate thereof, charges and collects fees and expenses for
services rendered under the Transaction Documents and (c) services performed for
such funds and pursuant to the Transaction Documents may converge at any time;
or

(vi)money market deposit accounts, demand deposits, time deposits or
certificates of deposit of any depository institution or trust company
incorporated under the laws of the United States of America or any State thereof
and subject to supervision and examination by federal or state banking or
depository institution authorities; provided, however, that at the time of the
investment or contractual commitment to invest therein, the commercial paper or
other short-term unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) thereof shall be rated "A-1+" by the Rating
Agency.

- 17 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

With respect to clause (v) immediately above, U.S. Bank, or an Affiliate thereof
may charge and collect such fees from such funds as are collected customarily
for services rendered to such funds (but not to exceed investments earnings
thereon).  

The Indenture Trustee may purchase from or sell to itself or an Affiliate, as
principal or agent, the Eligible Investments listed above.  All Eligible
Investments in an Account shall be made in the name of the Indenture Trustee for
the benefit of the Noteholders.

"Eligible Manufacturers" means the equipment manufacturers listed on the
Approved Vendor List.  

"Eligible Solar Loan" means a Solar Loan meeting, as of the Funding Date on
which such Solar Loan was sold by the Originator to the Issuer pursuant to the
Sale and Contribution Agreement and pledged to by the Issuer to the Indenture
Trustee pursuant to the Indenture, all of the requirements specified in Schedule
I of the Sale and Contribution Agreement.

"Eligible State" means each of [***] and each other State from time to time
presented by the Originator to the Administrative Agent, with a copy to the
Issuer, and approved in writing by the Administrative Agent.  

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute, together with the rules and
regulations thereunder.

"Event of Default" shall have the meaning set forth in Section 9.01 of the
Indenture.

“Event of Loss” means, with respect to a PV System, the occurrence of any damage
or destruction by fire, theft or other casualty and such PV System has become
inoperable because of such event.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Excluded Loan Balance" means, as of any date of determination following the
Ramp-Up Period, the sum of the following:

(i)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest State Concentration exceeds [***]% of the Aggregate Discounted Solar
Asset Balance; plus

(ii)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Three State Concentration exceeds [***]% of the Aggregate Discounted
Solar Asset Balance; plus

(iii)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Five County Concentration exceeds [***]% of the Aggregate Discounted
Solar Asset Balance; plus

- 18 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iv)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Ten County Concentration exceeds [***]% of the Aggregate Discounted
Solar Asset Balance; plus

(v)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Five Utility District Concentration exceeds [***]% of the Aggregate
Discounted Solar Asset Balance; plus

(vi)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the initial Solar Loan Balance is greater
than $[***] exceeds [***]% of the Aggregate Discounted Solar Asset Balance; plus

(vii)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related PV System is comprised of used
(but undamaged) parts and materials and the related Obligor has accepted and
acknowledged that such PV System has used parts and materials exceeds [***]% of
the Aggregate Discounted Solar Asset Balance.

During the Ramp-Up Period, the Excluded Loan Balance shall be equal to $[***].

"Excluded Taxes" shall have the meaning set forth in Section 4.2 of the Note
Purchase Agreement.

"Extended Portion" means, with respect to any Purchaser Group or Non-Conduit
Committed Purchaser that is extending the Facility Termination Date with respect
to less than all of its Purchaser Commitment Amount, an amount equal to the
portion of such Purchaser Group or Non-Conduit Committed Purchaser's Purchaser
Invested Amount that is being extended.

"Facility Limit" means, on any date of determination, the sum of the Class A
Facility Limit and the Class B Facility Limit.

"Facility Termination Date" means the earlier to occur of (i) the Maturity Date
and (ii) the acceleration of the Notes following the occurrence of an Event of
Default.

"FATCA" means Sections 1471 through 1474 of the Code, any current or future
Treasury Regulations promulgated thereunder or official interpretations thereof,
and any agreements entered into pursuant to Section 1471(b) of the Code.

"FATCA Withholding Tax" means any withholding or deduction pursuant to FATCA.

"Fee Letter" means, as the context shall require, the (i) Fee Letter among the
Issuer, FinCo, SolarCity, each Purchaser, the Administrative Agent, each Funding
Agent and Non-Conduit Committed Purchaser relating to the Up-Front Fees and (ii)
Fee Letter among the Issuer, FinCo, SolarCity and the Structuring Agent relating
to the Structuring Fee.

- 19 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"FICO" means a credit risk score for individuals calculated using the model
developed by Fair, Isaac and Company.  Any reference to a FICO score in a
Transaction Document means the FICO score attributed to any Obligor at the time
of sale of a PV System to such Obligor; provided that if there is more than one
Obligor with respect to a Solar Loan, any reference to a FICO score in a
Transaction Document means the FICO score attributed to the primary Obligor, in
each case at the time of sale of a PV System to such Obligors.

"Financing Statements" means, collectively, the Originator Financing Statement
and the Issuer Financing Statement.

"FinCo" means SolarCity Finance Company, a Delaware limited liability company.

"Force Majeure Event" means any event or circumstances beyond the reasonable
control of and without the fault or negligence of the Person claiming Force
Majeure.  It shall include, without limitation, failure or interruption of the
production, delivery or acceptance of electricity due to: an act of god; war
(declared or undeclared); sabotage; riot; insurrection; civil unrest or
disturbance; military or guerilla action; terrorism; economic sanction or
embargo; civil strike, work stoppage, slow-down, or lock-out; explosion; fire;
earthquake; abnormal weather condition or actions of the elements; hurricane;
flood; lightning; wind; drought; the binding order of any Governmental Authority
(provided that such order has been resisted in good faith by all reasonable
legal means); the failure to act on the part of any Governmental Authority
(provided that such action has been timely requested and diligently pursued);
unavailability of electricity from the utility grid, equipment, supplies or
products (but not to the extent that any such availability of any of the
foregoing results from the failure of the Person claiming Force Majeure to have
exercised reasonable diligence); and failure of equipment not utilized by or
under the control of the Person claiming Force Majeure.

"Funding Agent" shall have the meaning set forth in the preamble of the Note
Purchase Agreement.

"Funding Date" means the Initial Funding Date or the date on which the Aggregate
Outstanding Note Balance is increased pursuant to Section 2.2 of the Note
Purchase Agreement.

"Funding Percentage" means, with respect to holders of the Class A Notes, 80%
and with respect to the holders of the Class B Notes, 20%.

"GAAP" means (i) generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied and (ii) upon
mutual agreement of the parties, internationally recognized generally accepted
accounting principles, consistently applied.

"Governmental Authority" means any national, federal, State, local or other
government or political subdivision or any agency, authority, bureau, central
bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

- 20 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Grant" means to pledge, create and grant a security interest in and with regard
to property.  A Grant of a Solar Loan or of any other instrument shall include
all rights, powers and options (but none of the obligations) of the granting
party thereunder, including without limitation the immediate and continuing
right to claim for, collect, receive and give receipts for principal and
interest payments in respect of such collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything which the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

"Hedge Agreement" means, collectively, (i) the related ISDA Master Agreement,
the related Schedule to the ISDA Master Agreement, and the related Confirmation
or (ii) a long form confirmation.

"Hedge Counterparty" means the initial counterparty under a Hedge Agreement, and
any Qualified Hedge Counterparty to such Hedge Agreement thereafter.

"Hedge Requirements" means the requirements of the Issuer to (i) upon the
occurrence of a Hedge Trigger Event and on each Funding Date thereafter, enter
into one or more interest rate cap agreements with a Qualified Hedge
Counterparty, under which (a) the Issuer shall, for the remaining duration of
the Revolving Period, receive on a monthly basis, on or about each Payment Date,
a floating rate of interest based on LIBOR in exchange for the payment by the
Issuer of a premium payable at the time such interest rate cap agreement is
entered into, (b) the strike rate is not more than [***]%, and (c) the notional
balance is equal to the Aggregate Outstanding Note Balance after giving effect
to the applicable Funding Date, and (ii) on each Funding Date, enter into a
forward-starting interest rate swap agreement at the then applicable Swap Rate
and on an amortizing schedule determined using the methodology illustrated by
the definition of Swap Rate with an effective date as of the Maturity Date; in
each of the case of (i) and (ii) above, on terms and conditions and pursuant to
such documentation as shall be acceptable to the Administrative Agent.

"Hedge Trigger Event" means the earliest to occur of: (i) with respect to any
Interest Accrual Period, LIBOR is greater than or equal to [***]%; (ii) the end
of the Revolving Period; and (iii) the date which is 30 days prior to the
Maturity Date.

"Highest Five County Concentration" means the counties in the United States with
the five highest concentrations of Obligors, measured by the aggregate
Discounted Solar Asset Balance of related Borrowing Base Solar Loans and the
Aggregate Discounted Solar Asset Balance.

"Highest Five Utility District Concentration" means the utility districts in the
United States with the five highest concentrations of Obligors, measured by the
aggregate Discounted Solar Asset Balance of related Borrowing Base Solar Loans
and the Aggregate Discounted Solar Asset Balance.

- 21 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Highest Lawful Rate" shall have the meaning set forth in Section 4 of the Sale
and Contribution Agreement.

"Highest State Concentration" means the States in the United States (other than
California) with the highest concentration of Obligors, measured by the
aggregate Discounted Solar Asset Balance of related Borrowing Base Solar Loans
and the Aggregate Discounted Solar Asset Balance.

"Highest Ten County Concentration" means the counties in the United States with
the ten highest concentrations of Obligors, measured by the aggregate Discounted
Solar Asset Balance of related Borrowing Base Solar Loans and the Aggregate
Discounted Solar Asset Balance.

"Highest Three State Concentration" means the States in the United States (other
than California) with the three highest concentrations of Obligors, measured by
the aggregate Discounted Solar Asset Balance of related Borrowing Base Solar
Loans and the Aggregate Discounted Solar Asset Balance.

"Holder" means a Noteholder.

"Increase" shall have the meaning set forth in Section 2.2(a) of the Note
Purchase Agreement.

"Indemnifiable Event" shall have the meaning set forth in Section 4.1 of the
Note Purchase Agreement.

"Indemnified Amounts" shall have the meaning set forth in Section 4.1 of the
Note Purchase Agreement.

"Indemnified Parties" shall have the meaning set forth in Section 4.1 of the
Note Purchase Agreement.

"Indenture" means the indenture between the Issuer and the Indenture Trustee,
dated as of the Closing Date.  

"Indenture Trustee" means U.S. Bank, until a successor Person shall have become
the Indenture Trustee pursuant to the applicable provisions of the Indenture,
and thereafter "Indenture Trustee" means such successor Person in its capacity
as indenture trustee.

"Indenture Trustee Fee" means, for each Payment Date (in accordance with and
subject to the Priority of Payments), an amount equal to $[***].  

"Independent Accountants" means a nationally recognized firm of public
accountants selected by the Servicer; provided, that such firm is independent
with respect to the Servicer within the meaning of the Securities Act.

- 22 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Ineligible Solar Loan" means, a Borrowing Base Solar Loan which, as of a
Funding Date or a Determination Date, does not meet any of the requirements set
forth in items 2, 3, 4, 7, 8, 9, 11, 17, 19, 21, 22, 23, 25, 26, 30 on Schedule
I of the Sale and Contribution Agreement, is a Terminated Solar Loan or does not
meet the following requirements: (i) if any components of the related PV System
were replaced after the time of installation, such replacement components were
manufactured by Eligible Manufacturers and all Manufacturer Warranties relating
to such replacement components of the related PV System were in full force and
effect; (ii) if any parts and materials are installed in connection with the
related PV System after the date on which the related Solar Loan was sold to the
Issuer, such parts and materials are undamaged at the time of installation; and
(iii) permission to operate with respect to the related PV System has not been
revoked and such PV System has generated electricity.

"Initial Aggregate Outstanding Note Balance" shall be zero on the Closing Date
and thereafter shall have the meaning set forth in Section 2.1 of the Note
Purchase Agreement.

"Initial Funding Date" means the date initial purchases are made of the Notes
pursuant to Article II of the Note Purchase Agreement.

"Insurance Proceeds" means any funds, moneys or other net proceeds received by
the Issuer as an additional insured in connection with the physical loss or
damage to a PV System, including lost revenues through business interruption
insurance, or any other incident.

"Interconnection Agreement" means, with respect to a PV System, a contractual
obligation between a utility and an Obligor that allows the Obligor to
interconnect such PV System to the utility electrical grid.

"Interest Accrual Period" means for each Payment Date, the period from and
including the immediately preceding Payment Date to but excluding such Payment
Date; provided, that the Interest Accrual Period for the initial Payment Date
shall be the actual number of days from and including the Closing Date to, but
excluding the initial Payment Date; provided, further, that with respect to the
calculation of the Class A Interest Distribution Amount and the Class B Interest
Distribution Amount, the Interest Accrual Period for the first Payment Date to
occur after the Initial Funding Date shall be the actual number of days from and
including the Initial Funding Date to, but excluding, such Payment Date.

"Inverter" means, with respect to a PV System, the necessary device required to
convert the variable direct electrical current (DC) output from a Solar
Photovoltaic Panel into a utility frequency alternating electrical current (AC)
that can be used by an Obligor's home or property, or that can be fed back into
a utility electrical grid pursuant to an Interconnection Agreement.

"Inverter Replacement Reserve Account" means the segregated trust account with
that name established with and in the name of the Indenture Trustee pursuant to
Section 5.01 of the Indenture.

"Inverter Replacement Reserve Deposit" means, with respect to a given
Determination Date, an amount equal to the lesser of (i) the product of (a)
[***] and (b) the aggregate DC

- 23 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

nameplate capacity (measured in kW) of all the PV Systems related to the Solar
Loans as set forth in the applicable Monthly Servicer Report and (ii) (a) the
Inverter Replacement Reserve Required Amount as of such Determination Date,
minus (b) the amount on deposit in the Inverter Replacement Reserve Account as
of the related Determination Date.

"Inverter Replacement Reserve Required Amount" means, with respect to a given
Determination Date, the product of (i) $[***], and (ii) the aggregate DC
nameplate capacity (measured in kW) of all PV Systems related to the Solar Loans
set forth in the applicable Monthly Servicer Report on such Determination Date
that have related Customer Agreements with remaining terms that exceed the
remaining terms of the Manufacturer Warranty for the Inverter associated with
such PV System.

"Issuer" means FTE Solar I, LLC, a Delaware limited liability company.

"Issuer Financing Statement" means a UCC‑1 financing statement naming the
Indenture Trustee as the secured party and the Issuer as the debtor.

"Issuer Operating Agreement" means that certain Limited Liability Company
Agreement of the Issuer dated January 9, 2015.

"Issuer Order" means a written order or request signed in the name of the Issuer
by an Authorized Officer and delivered to the Indenture Trustee.

"Issuer Secured Obligations" means all amounts and obligations which the Issuer
may at any time owe to or on behalf of the Indenture Trustee for the benefit of
the Noteholders and the Hedge Counterparties under the Indenture, the Notes or
any Hedge Agreement, as applicable.

"Law" means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, guideline, judgment, injunction, writ,
decree or award of any Official Body.

"LIBOR" means, an interest rate per annum equal to the rate appearing on Reuters
(the "Service") Page LIBOR01 (or on any successor or substitute page of the
Service, or any successor to or substitute for the Service, providing rate
quotations comparable to those currently provided on such page of the Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. Dollar deposits in the
London interbank market) at approximately 11:00 A.M., London time, two Business
Days prior to the commencement of such Interest Accrual Period, as the rate for
U.S. Dollar deposits with a maturity of one month.

"Lien" means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, charge, security interest, easement or encumbrance of any kind in
respect of such asset, whether or not filed, recorded or otherwise perfected or
effective under applicable law.

"Liquidation Fee" means for (i) any Note held by a Conduit for which interest is
computed by reference to the CP Rate and a reduction of the principal balance of
the relevant

- 24 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Note is made for any reason or (ii) any Interest Accrual Period for which
interest is computed by reference to One-Month LIBOR and a reduction of the
principal balance of the relevant Note is made for any reason, in each case, on
any day other than the last day of such Interest Accrual Period, the amount, if
any, by which (A) the additional interest (calculated without taking into
account any Liquidation Fee or any shortened duration of such Interest Accrual
Period) which would have accrued during such Interest Accrual Period on the
reductions of principal balance of the Note relating to such Interest Accrual
Period had such reductions not occurred, exceeds (B) the income, if any,
received by the Conduit or the Committed Purchaser which holds such Note from
the investment of the proceeds of such reductions of principal balance.  A
statement as to the amount of any Liquidation Fee (including the computation of
such amount) shall be submitted by the affected Conduit or Committed Purchaser
to the Issuer and shall be prima facie evidence of the matters to which it
relates for the purpose of any litigation or arbitration proceedings, absent
manifest error or fraud.

"Liquidity Reserve Account" means the segregated trust account with that name
established with and in the name of the Indenture Trustee pursuant to
Section 5.01 of the Indenture.

"Liquidity Reserve Account Required Balance" means, as of any Funding Date or
any Payment Date, an amount equal to the product of (i) [***], (ii) [***], (iii)
the Carrying Cost Rate and (iv) the then Aggregate Outstanding Note Balance as
of such Funding Date or Payment Date (if on a Payment Date, the Aggregate
Outstanding Note Balance after principal payments made on such Payment Date).

"Loan Balance" means the outstanding principal balance under an Obligor Note.

"Lockbox Account" means that certain account established at the Lockbox Bank and
maintained in the name of Issuer (subject to the Account Control Agreement) and
to which the Servicer has instructed all Obligors to direct all Solar Loan
Payments, as applicable.

"Lockbox Bank" means Bank of America, N.A.

"Lockbox Bank Fees and Charges" mean those debits from the Lockbox Account
expressly permitted under the Account Control Agreement.

"Lockbox Bank Retained Balance" means the amount set forth in Section 14(j) of
the Account Control Agreement for the payment of Lockbox Bank Fees and Charges.

"Maintenance Log" shall have the meaning set forth in Exhibit A of the
Management Agreement.

"Majority Facility Investors" means at any time, Purchaser Groups and/or
Non-Conduit Committed Purchasers having Applicable Commitment Percentages
aggregating more than 51% of the Facility Limit and the Consenting Lender.

- 25 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Management Agreement" means that certain Management Agreement, dated as of the
Closing Date, between the Manager, the Administrative Agent and the Issuer.

"Management Standard" shall have the meaning set forth in Section 2.1(a) of the
Management Agreement.

"Manager" means SolarCity as the initial Manager or any other Replacement
Manager acting as Manager pursuant to the Management Agreement.  Unless the
context otherwise requires, "Manager" also refers to any successor Manager
appointed pursuant to the Management Agreement.

"Manager/Servicer Transition Agreement" means that certain Manager/Servicer
Transition Agreement, dated as of the Closing Date, among the Transition Service
Provider, the Administrative Agent, the Servicer, the Manager, the Issuer and
the Indenture Trustee.

"Manager Extraordinary Expenses" means (i) extraordinary expenses incurred by
the Manager in accordance with the Management Standard in connection with (a)
its performance of maintenance and operations services on a PV System on an
emergency basis in order to prevent serious injury, loss or damage to persons or
property, (b) any litigation pursued by the Manager in respect of Manufacturer
Warranties, (c) any litigation pursued by the Manager in respect of a Customer
Agreement, or (d) the replacement of Inverters that do not have the benefit of a
Manufacturer Warranty, to the extent not reimbursed from the Inverter
Replacement Reserve Account, and (ii) to the extent (a) a PV System suffers an
Event of Loss, (b) Insurance Proceeds are reduced by any applicable deductible
and (c) the Manager incurs costs related to the repair, restoration, replacement
or rebuilding of such PV System in excess of the Insurance Proceeds, an amount
equal to the lesser of such excess and the applicable deductible.

"Manager Fee" means for each Payment Date (in accordance with and subject to the
Priority of Payments) an amount equal to the product of (i) one-twelfth of the
Manager Fee Base Rate and (ii) the aggregate DC nameplate capacity (measured in
kW) of all the PV Systems related to the Solar Loans as set forth in the
applicable Monthly Servicer Report as of the first day of the related Collection
Period (excluding Defaulted Solar Loans that are not operational and not in the
process of being removed or redeployed).

"Manager Fee Base Rate" means initially $[***] which amount shall be increased
on each annual anniversary of the initial Determination Date by [***]%.

"Manager Termination Event" shall have the meaning set forth in Section 6.1 of
the Management Agreement.

"Manufacturer Warranty" means any warranty given by a manufacturer of a PV
System relating to such PV System or any part or component thereof.

"Margin Stock" shall have the meaning set forth in Regulation U.

- 26 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Marketable REC" means a renewable energy certificate representing any and all
environmental credits, benefits, emissions reductions, offsets and allowances,
howsoever entitled, that are created or otherwise arise from a PV System's
generation of electricity, including, but not limited to, a solar renewable
energy certificate issued to comply with a State's renewable portfolio standard
and in each case resulting from the avoidance of the emission of any gas,
chemical, or other substance attributable to the generation of solar energy by a
PV System.

"Material Adverse Effect" means, with respect to any Person and any event or
circumstance, a material adverse effect on (i) the business, properties,
operations or condition (financial or otherwise) of such Person, (ii) the
ability of such Person to perform its respective obligations under any
Transaction Documents to which it is a party, (iii) the validity or
enforceability of, or collectability of amounts payable by such Person under,
any Transaction Documents to which it is a party, (iv) the status, existence,
perfection or priority of any Lien granted by such Person under any Transaction
Documents to which it is a party, or (v) the value, validity, enforceability or
collectability of the Trust Estate.

"Maturity Date" means the Payment Date occurring in January 2017.

"Monthly Servicer Report" means a report substantially in the form specified in
Section 5.1 of the Servicing Agreement, delivered to the Issuer, the Indenture
Trustee, the Administrative Agent and the Transition Service Provider by the
Servicer pursuant to the Servicing Agreement.

"Net Metering Agreement" means, with respect to a PV System, as applicable, a
contractual obligation between a utility and an Obligor (and, in some cases, the
owner of the related PV System) that allows the Obligor to offset its regular
utility electricity purchases by receiving a bill credit at a specified rate for
energy generated by such PV System that is exported to the utility electrical
grid and not consumed by the Obligor on its property.  A Net Metering Agreement
may be embedded or acknowledged in an Interconnection Agreement.

"Net Scheduled Payment" means for a Solar Loan and any Collection Period an
amount equal (i) the aggregate Solar Loan Payments for such Solar Loan due and
payable during such Collection Period, minus (ii) the Allocated Fees for such
Solar Loan during such Collection Period; provided, however, that a Net
Scheduled Payment for any Solar Loan will not take into account the Rate
Reduction Payment required to be made by the related Obligor.

"Non-Conduit Committed Purchaser" means any Purchaser which is designated as a
Non-Conduit Committed Purchaser on Schedule I to the Note Purchase Agreement,
and any permitted assignee thereof.

"Non-Rate Reduction Payment Percentage" means for any date of determination,
[***]% less the Rate Reduction Payment Percentage for such date.

"Note" or "Notes" means, collectively, the Class A Notes and the Class B Notes.

- 27 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Note Purchase Agreement" means that certain Note Purchase Agreement dated
January 9, 2015, among the Issuer, FinCo, SolarCity, the Purchasers, Funding
Agents and the Administrative Agent, as such agreement may from time to time be
amended, supplemented or otherwise modified in accordance with its terms, as
amended, modified or supplemented from time to time in accordance with the terms
thereof.

"Note Register" and "Note Registrar" shall have the meanings set forth in
Section 2.07 of the Indenture.

"Noteholder" or "Noteholders" means the Person in whose name a Note is
registered in the Note Register.

"Noteholder FATCA Information" means information sufficient to eliminate the
imposition of U.S. withholding tax under FATCA.

"Noteholder Tax Identification Information" means properly completed and signed
tax certifications (generally, in the case of U.S. federal income tax, IRS Form
W‑9 (or applicable successor form) in the case of a person that is a "United
States Person" within the meaning of Section 7701(a)(30) of the Code, or the
appropriate IRS Form W‑8 (or applicable successor form) in the case of a person
that is not a "United States Person" within the meaning of Section 7701(a)(30)
of the Code).

"Notes Increase Amount" shall have the meaning set forth in Section 2.2(a) of
the Note Purchase Agreement.

"Notice of Prepayment" means the notice in the form of Exhibit C to the
Indenture.

"NPA Costs" means, as of any Payment Date, the Breakage Costs and all other
Obligations due and payable on such Payment Date in accordance with the Note
Purchase Agreement.

"O&M Services" shall have the meaning set forth in Section 2.1 of the Management
Agreement.

"Obligations" means and includes, with respect to each of the Issuer or the
Originator, respectively, all loans, advances, debts, liabilities, obligations,
covenants and duties owing to the Administrative Agent or any Purchaser by such
Person of any kind or nature, present or future, arising under any Transaction
Document or the Notes or any other instruments, documents or agreements executed
and/or delivered in connection with any of the foregoing, but, in the case of
the Originator, solely to the extent the Originator is a party thereto, whether
or not for the payment of money, whether arising by reason of an extension of
credit, the issuance of a letter of credit, a loan, guaranty, indemnification or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising. The term includes, without limitation, the principal amount
of all Increases, together with interest, charges, expenses, fees, attorneys’
and paralegals’ fees and expenses, any other sums chargeable to the Issuer or
the Originator, as the case may be, under

- 28 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

any Transaction Document pursuant to which it arose but, in the case of the
Originator, solely to the extent the Originator is a party thereto.

"Obligor" means an obligor under an Obligor Note.

"Obligor Collections Policy" means the Servicer's internal collection policy
attached as Exhibit G to the Servicing Agreement and as updated from time to
time in accordance with the terms of the Servicing Agreement.

"Obligor Note" means the original, executed promissory note and security
agreement or other instrument of indebtedness evidencing the indebtedness by an
Obligor for the benefit of the Originator (or any assignee thereof) under a
Solar Loan, together with any rider, addendum or amendment thereto, or any
renewal, substitution or replacement of such note or instrument.

"OFAC" shall have the meaning set forth in Section 3.1(q) of the Note Purchase
Agreement.

"Officer's Certificate" means a certificate signed by an Authorized Officer.

"Official Body" means any government, nation or supranational body or political
subdivision thereof or any agency, authority, bureau, central bank, commission,
department or instrumentality of any such government or political subdivision,
or any court, tribunal, grand jury or arbitrator, or any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, or any accounting board or authority
(whether or not a part of government) which is responsible for the establishment
or interpretation of national or international accounting principles.

"Opinion of Counsel" means a written opinion of counsel who may, except as
otherwise expressly provided in the Indenture, be outside counsel for the Issuer
and who shall be reasonably satisfactory to the Indenture Trustee, which shall
comply with any applicable requirements of Section 12.02 of the Indenture and
which shall be in form and substance satisfactory to the Indenture Trustee.

"Ordinary Course of Business" means the ordinary conduct of business consistent
with custom and practice for, as the context may require, rooftop and ground
mounted solar businesses (including with respect to quantity and frequency).

"Originator" means FinCo.

"Originator Financing Statement" means a UCC‑1 financing statement naming the
Indenture Trustee as the secured party, the Originator as the debtor and the
Issuer as the intermediate assignor.

"Outstanding" means, as of any date of determination, all Notes theretofore
authenticated and delivered under the Indenture except:

- 29 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(i)Notes theretofore canceled by the Note Registrar or delivered to the Note
Registrar for cancellation;

(ii)Notes or portions thereof for whose payment money in the necessary amount in
prepayment thereof has been theretofore deposited with the Indenture Trustee in
trust for the Holders of such Notes;

(iii)Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture; and

(iv)Notes alleged to have been destroyed, lost or stolen for which replacement
Notes have been issued as provided for in Section 2.09 of the Indenture unless
proof satisfactory to the Indenture Trustee is presented that any such Notes are
held by a bona fide purchaser.

"Outstanding Note Balance" means, (a) with respect to any Class of Notes, as of
any date of determination, (i) the applicable Funding Percentage of the Initial
Aggregate Outstanding Note Balance plus (ii) the aggregate amount of the
applicable Funding Percentage of Increases made pursuant to the Indenture and
the Note Purchase Agreement, less (iii) the aggregate amount of all principal
payments on such Class of Notes on or prior to such date of determination, less
(iv) the principal amount of such Class of Notes cancelled pursuant to Section
2.11 of the Indenture; provided, however, that any principal payments required
to be returned to the Issuer shall be reinstated to the Outstanding Note Balance
and (b) with respect to any Note, as of any date of determination, (i) the
Applicable Commitment Percentage as of the Closing Date of the applicable
Funding Percentage of the Initial Aggregate Outstanding Not Balance plus (ii)
the Applicable Commitment Percentage as of the Closing Date of the applicable
Funding Percentage of the aggregate amount of Increases made pursuant to the
Indenture and the Note Purchase Agreement, less (iii) the aggregate amount of
all principal payments on such Note on or prior to such date of determination,
less (iv) the principal amount of such Note cancelled pursuant to Section 2.11
of the Indenture; provided, however, that any principal payments required to be
returned to the Issuer shall be reinstated to the Outstanding Note Balance.  For
purposes of consents, approvals, voting or other similar acts of the Noteholders
under any of the Transaction Documents, "Outstanding Note Balance" shall exclude
amounts with respect to Notes or interests in Notes which are held by the Issuer
or any Affiliate of the Issuer or any entity consolidated in SolarCity's and/or
FinCo's consolidated financial statements.

"Ownership Interest" means, with respect to any Note, any ownership interest in
such Note, including any interest in such Note as the Noteholder thereof and any
other interest therein, whether direct or indirect, legal or beneficial.

"Parent" means SolarCity, in such capacity under the Parent Guaranty.

"Parent Guaranty" means the parent guaranty, dated as of the Closing Date, by
the Parent in favor of the Issuer, the Indenture Trustee and the Administrative
Agent.

"Parts" means components of a PV System.

- 30 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Paying Agent" means the Indenture Trustee and any other party appointed as
paying agent pursuant to Section 3.03 of the Indenture.

"Payment Date" means the 20th day of each month during which any of the Notes
remain Outstanding, beginning in February 2015; provided, if any such day is not
a Business Day, then the payments due thereon shall be made on the next
succeeding Business Day.

"Payment Facilitation Agreement" means each modification, waiver or amendment
agreement (including a replacement Obligor Note) entered into by the Servicer in
accordance with the Servicing Standard and the Servicing Agreement on behalf of
the Issuer relating to an Obligor Note.

"Payment Facilitation Amount" means, with respect to any Solar Loan for which a
Payment Facilitation Agreement has been completed, an amount equal to the
excess, if any, of (i) the Discounted Solar Asset Balance of such Solar Loan
immediately prior to such Payment Facilitation Agreement being completed (which
includes any past due amounts), over (ii) the Discounted Solar Asset Balance of
such Solar Loan immediately after completion of such Payment Facilitation
Agreement.  For the avoidance of doubt, the scheduled customer payments to be
used in the calculation of clause (ii) will be the payment schedule attached to
the completed Payment Facilitation Agreement.

"Percentage Interest" means, as of any date with respect to any Purchaser Group
or Non-Conduit Committed Purchaser, the percentage equivalent of a fraction, (i)
the numerator of which is the outstanding principal amount on such date of the
Note registered in the name of the Funding Agent for such Purchaser Group or
such Non-Conduit Purchaser, as applicable and (ii) the denominator of which is
the Outstanding Note Balance of its Note on such date.

"Perfection UCCs" means, with respect to each Solar Loan and the property
related thereto, (i) the date-stamped original of the filed Originator Financing
covering such Solar Loan and the related Conveyed Property and (ii) the
date-stamped original of the filed Issuer Financing Statement covering the Trust
Estate and (iii) the date-stamped original of the filed Termination Statements
releasing the Liens held by creditors of FinCo and any other Person (other than
as expressly contemplated by the Transaction Documents) covering such Solar Loan
and the related Conveyed Property, or, in the case of (iii) above, a copy of
search results performed and certified by a national search company indicating
that such Termination Statements have been filed in the UCC filing offices of
the States in which the Financing Statements being terminated were originally
filed.

"Permits" means, with respect to any PV System, the applicable  permits,
franchises, leases, orders, licenses, notices, certifications, approvals,
exemptions, qualifications, rights or authorizations from or registration,
notice or filing with any Governmental Authority required to operate such PV
System.

"Permitted Liens" means (i) any lien for taxes, assessments and governmental
charges or levies not yet due and payable or which are being contested in good
faith by appropriate proceedings, (ii) any other lien or encumbrance arising
under or permitted by the Transaction

- 31 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Documents, and (iii) to the extent a PV System constitutes a fixture, any
conflicting interest of an encumbrancer or owner of the real property that has
or would have priority over the applicable UCC fixture filing.

"Person" means any individual, corporation, partnership, joint venture,
association, limited liability company, limited liability partnership, joint
stock company, trust (including any beneficiary thereof), unincorporated
organization or Governmental Authority.

"Potential Amortization Event" means, (i) an event set forth in Section 6.1 of
the Management Agreement which, but for the lapse of time, would constitute a
Manager Termination Event, (ii) an event set forth in Section 6.1 of the
Servicing Agreement which, but for the lapse of time, would constitute a
Servicer Event of Default, (iii) an event set forth in Section 9.1 of the
Indenture occurs which, but for the lapse of time, would constitute an Event of
Default, or (iv) as of a given date of determination, the Issuer has knowledge
of an event or circumstance that would be reasonably expected to result within
one month from such date of determination in one of the following events:

(A)the amount on deposit in the Liquidity Reserve Account is less than the
Liquidity Reserve Account Required Balance on any Determination Date (after
giving effect to distributions to be made on the related Payment Date);

(B)the amount on deposit in the Inverter Replacement Reserve Account is less
than the Inverter Replacement Reserve Required Amount on any Determination Date
(after giving effect to distributions to be made on the related Payment Date);

(C)the Three Month Rolling Average Solar Loan Payment Level is less than [***]%;

(D)the Three Month Rolling Average Default Level is greater than [***]%; or

(E)a Change of Control with respect to the Issuer occurs.

"PowerGuide Data" has the meaning set forth in Section 4.2 of the Management
Agreement.

"Predecessor Notes" means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.09 of the Indenture in lieu of a lost, destroyed
or stolen Note shall be deemed to evidence the same debt as the lost, destroyed
or stolen Note.

"Prepayment Amount" shall have the meaning set forth in Section 6.01(a) of the
Indenture.

"Priority of Payments" shall have the meaning set forth in Section 5.05(a) of
the Indenture.

- 32 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Proceeding" means any suit in equity, action at law or other judicial or
administrative proceeding.

"Prudent Industry Practices" means the practices, methods, acts and equipment
(including but not limited to the practices, methods, acts and equipment engaged
in or approved by a significant portion of the renewable energy electric
generation industry operating in the United States in prudent electrical
operations) that, at a particular time, in the exercise of reasonable judgment
in light of the facts known or that reasonably should have been known at the
time a decision was made, would have been expected to accomplish the desired
result in a manner that complies with, and is otherwise consistent with,
Applicable Law (including, for the avoidance of doubt all Consumer Protection
Laws), Permits, codes and standards, equipment manufacturer's recommendations,
reliability, safety, environmental protection, efficiency, economy, and
expedition.

"Purchaser Commitment Amount" means (i) with respect to any Purchaser Group, the
aggregate Commitments of the Alternate Purchasers which are members of such
Purchaser Group and (ii) with respect to any Non-Conduit Committed Purchaser,
the Commitment of such Non-Conduit Committed Purchaser.  The Purchaser
Commitment Amount with respect to each Purchaser Group or Non-Conduit Committed
Purchaser shall be reduced to zero on the Facility Termination Date with respect
to such Purchaser Group or Non-Conduit Committed Purchaser.

"Purchaser Group" means, collectively, a Conduit and the Alternate Purchaser or
Alternate Purchasers with respect to such Conduit.

"Purchaser Invested Amount" means, with respect to any Purchaser Group or
Non-Conduit Committed Purchaser as of any date, such Purchaser Group's or
Non-Conduit Committed Purchaser's Percentage Interest multiplied by the
Outstanding Note Balance with respect to the Class A Notes or the Class B Notes,
as applicable, on such date.  

"Purchasers" means, collectively, the Conduits and the Committed Purchasers.

"PV System" means, with respect to a Solar Loan, a photovoltaic system,
including Solar Photovoltaic Panels, Inverters, Racking Systems, wiring and
other electrical devices, as applicable, conduits, weatherproof housings,
hardware, remote monitoring equipment, connectors, meters, disconnects and over
current devices (including any replacement or additional parts included from
time to time).

"QIB" means qualified institutional buyer within the meaning of Rule 144A.

"Qualified Hedge Counterparty" means (i) a counterparty which at all times
satisfies all then applicable counterparty criteria of S&P or Moody’s Investor’s
Service or (ii) an affiliate of the Administrative Agent (in which case rating
agency counterparty criteria shall not be applicable).  

- 33 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Qualified Purchaser" means qualified purchaser as defined in Section 2(a)(51)
of the 1940 Act, and the rules and regulations thereunder, for purposes of
Section 3(c)(7) of the 1940 Act.

"Racking System" means, with respect to a PV System, the hardware required to
mount and securely fasten a Solar Photovoltaic Panel onto the Obligor site where
the PV System is located.

"Ramp-Up Period" means the period commencing on the Closing Date and ending on
the earlier of (i) the first Determination Date to occur after the Initial
Funding Date and (ii) when the Borrowing Base Aggregate Discounted Solar Asset
Balance is equal to or greater than $[***].

"Rate Reduction Payment" means for a Solar Loan, the payment scheduled to be
made by the related Obligor under the applicable Obligor Note on or prior to the
related Rate Reduction Payment Date in an amount equal to 30% of the purchase
price of the related PV System.

"Rate Reduction Payment Date" means for a Solar Loan, June 1 following the
calendar year in which installation of the related PV system was completed.

"Rate Reduction Payment Percentage" means for any date of determination, a
fraction for which (i) the numerator is the aggregate Discounted Solar Asset
Balance of all Borrowing Base Solar Loans that are Rate Reduction Solar Loans
and (ii) the denominator is the Aggregate Discounted Solar Asset Balance,
expressed as a percentage.

"Rate Reduction Solar Loan" means a Solar Loan for which the related Obligor has
paid at least [***]% of its Rate Reduction Payment.

"Rating Agency" means any nationally recognized statistical rating organization.

"Real Property Rights" means all real property rights granted by an Obligor
pursuant to the related Obligor Note, if any.

"Real Time Access Rights" shall have the meaning set forth in Section 4.1 of the
Management Agreement.

"Reassignment Credit Payment" means a payment of $[***] to FinCo by an Obligor
made in accordance with the Reassignment Credit Policy.

"Reassignment Credit Policy" means the Servicer's internal reassignment policy
attached as Exhibit F to the Servicing Agreement, as may be updated from time to
time in accordance with the terms of the Servicing Agreement.

"Rebate" means any rebate by an electric distribution company, or state or local
governmental authority or quasi-governmental agency as an inducement to install
or use a PV System, paid upon such PV System being placed in service.

- 34 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Receivables" means any and all payments required to be made pursuant to an
Obligor Note or in connection with a Solar Loan, including, without limitation,
Solar Loan Payments, Rate Reduction Payments, if applicable, recoveries
(including sale proceeds due to a foreclosure) as a result of the exercise of
remedies under an Obligor Note, Insurance Proceeds, prepayments of an Obligor
and any amounts received upon the cancellation of a Solar Loan.  For the
avoidance of doubt, Receivables do not include any Marketable RECs or the
proceeds thereof.

"Recipient" shall have the meaning set forth in Section 6.8(b) of the Note
Purchase Agreement.

"Record Date" means, with respect to a Payment Date or a Voluntary Prepayment
Date, (i) for Notes in book-entry form, the close of business on the Business
Day immediately preceding such Payment Date or Voluntary Prepayment Date, and
(ii) for Definitive Notes the close of business on the last Business Day of the
calendar month immediately preceding the month in which such Payment Date or
Voluntary Prepayment Date occurs.

"Related Commercial Paper" means, with respect to any Conduit, the Commercial
Paper of such Conduit, all or a portion of the proceeds of which were used to
finance the acquisition or maintenance of an interest in the Notes.

"Related Security" means with respect to any Solar Loan and with respect to the
Sale and Contribution Agreement or the Indenture, as applicable, (i) the Obligor
Note, (ii) all security interests or liens on the PV System financed by the
Obligor Note to secure payment of such Solar Loan, together with all assignments
and financing statements describing any collateral securing such Solar Loan,
(iii) any Manufacturer Warranties on the related PV system and (iv) all other
security and books, records and computer tapes relating to the foregoing.

"Removal and Redeployment Policy" means the Servicer's internal removal and
redeployment policy attached as Exhibit H to the Servicing Agreement, as may be
amended from time to time in accordance with the Servicing Agreement.

"Replacement Manager" means any Person appointed to replace the Manager and to
assume the obligations of Manager under the Management Agreement.

"Replacement Servicer" means any Person appointed to replace the Servicer and to
assume the obligations of Servicer under the Servicing Agreement.

"Repurchase Price" means, as of any date of determination, for a Defective Solar
Loan, Defaulted Solar Loan or Ineligible Solar Loan will be equal to [***].

"Responsible Officer" means when used with respect to the Indenture Trustee, any
President, Vice President, Assistant Vice President or Trust Officer of the
Indenture Trustee assigned by the Indenture Trustee to administer its corporate
trust affairs having direct responsibility for the administration of the
Indenture.  When used with respect to any Person other than the Indenture
Trustee that is not an individual, the President, any Vice-President or

- 35 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Assistant Vice-President or the Controller of such Person, or any other officer
or employee having similar functions.

"Retained Interest" means a material net economic interest of not less than
[***]% of the sum of the Discounted Solar Asset Balances of the Solar Loans.  

"Revolving Period" means the period beginning on the Closing Date and ending on
the earlier to occur of (i) an Amortization Event and (ii) the Facility
Termination Date.

"Rule 144A" means the rule designated as "Rule 144A" promulgated by the
Securities and Exchange Commission under the Securities Act.

"Sale and Contribution Agreement" means the sale and contribution agreement,
dated as of the Closing Date, by and between the Originator and the Issuer.  

"Schedule of Solar Loans" means the list of Borrowing Base Solar Loans assigned
to the Issuer by the Originator and pledged to the Indenture Trustee by the
Issuer, as such schedule may be amended from time to time to reflect (i) the
assignment of Additional Solar Loans to the Issuer from the Originator and the
Grant of Additional Solar Loans to the Indenture Trustee by the Issuer, and (ii)
repurchases pursuant to the terms of the Sale and Contribution Agreement and the
Indenture.  

"Securities Act" means the Securities Act of 1933, as amended.

"Securitization Take-Out Date" means the date of the closing of any
Securitization Take-Out Transaction.

"Securitization Take-Out Transaction" means any securitization or other
financing of the assets securing the Notes whereby all or a portion of the
Aggregate Outstanding Note Balance is repaid from the proceeds of such
securitization or other financing.

"Service Provider" shall have the meaning set forth in paragraph 20 of Exhibit A
to the Management Agreement.

"Servicer" means FinCo, in its capacity as Servicer under the Servicing
Agreement.

"Servicer Event of Default" shall have the meaning set forth in Section 6.1 of
the Servicing Agreement.

"Servicer Extraordinary Expenses" means extraordinary expenses incurred by the
Servicer in accordance with the Servicing Standard in connection with any
litigation pursued by the Servicer in respect of an Obligor Note.

"Servicer Fee Base Rate" means initially $[***] which amount shall be increased
on each annual anniversary of the initial Determination Date by [***]%.

- 36 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Servicer Representative" means the Servicer's internal auditors, chief
financial officer, treasurer or designee of the chief financial officer or
treasurer.

"Servicing Agreement" means that certain Servicing Agreement, dated as of the
Closing Date, among the Servicer, the Administrative Agent and the Issuer.

"Servicing Fee" means for each Payment Date (in accordance with and subject to
the Priority of Payments) an amount equal to the product of (i) one-twelfth of
the Servicer Fee Base Rate and (ii) the aggregate DC nameplate capacity
(measured in kW) of all the PV Systems related to the Solar Loans as set forth
in the Monthly Servicing Report as of the first day of the related Collection
Period (excluding PV Systems, in respect of Defaulted Solar Loans, that are not
operational and not in the process of being removed or redeployed).

"Servicing Files" means such files, documents, and computer files necessary for
the Servicer to perform its duties under the Servicing Agreement.

"Servicing Officer" means those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Solar Loans set forth
in the applicable Monthly Servicer Report, as identified on the list of
Servicing Officers furnished by the Servicer to the Indenture Trustee and the
Noteholders from time to time.

"Servicing Services" shall have the meaning set forth in Section 2.1 of the
Servicing Agreement.

"Servicing Standard" shall have the meaning set forth in Section 2.1 of the
Servicing Agreement.

"Settlement Statement" shall have the meaning set forth in the Sale and
Contribution Agreement.

"Similar Law" means any federal, state, local or non-U.S. law that is
substantially similar to Title 1 of ERISA or Section 4975 of the Code.

"Solar Loan" means a loan originated by FinCo to an Obligor to finance the cost
to an Obligor of the purchase and installation of a PV System, evidenced by an
Obligor Note.

"Solar Loan Acquisition Price" shall have the meaning set forth in the Sale and
Contribution Agreement.

"Solar Loan Payment" means all scheduled periodic payments due under an Obligor
Note, as modified, if applicable, by a Payment Facilitation Agreement.  For the
avoidance of doubt, Solar Loan Payments do not include any Rate Reduction
Payments.

"Solar Loan Payment Level" means, for any Collection Period, the quotient
(expressed as a percentage) of (i) the sum of all Solar Loan Payments actually
deposited into the Collection Account during such Collection Period, divided by
(ii) the sum of all Solar Loan Payments

- 37 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

projected to be deposited into the Collection Account during such Collection
Period pursuant to a schedule prepared by the Servicer and delivered to the
Administrative Agent.

"Solar Photovoltaic Panel" means, with respect to a PV System, the necessary
hardware component that uses wafers made of silicon, cadmium telluride, or any
other suitable material, to generate a direct electrical current (DC) output
using energy from the sun's light.

"SolarCity" means SolarCity Corporation, a Delaware corporation.

"SolarCity Entities" means the Issuer, FinCo, and SolarCity.

"State" means any one or more of the states comprising the United States and the
District of Columbia.

"Structuring Agent" means [***].

"Structuring Fee" shall have the meaning set forth in the applicable Fee Letter.

"Subcontractor" means any person to whom the Manager subcontracts any of its
obligations under the Management Agreement, including the vendors and any person
to whom such obligations are further subcontracted of any tier.

"Sub-Limit 1 Solar Loan" means an Eligible Solar Loan for which the related
Obligor had a FICO score in the range from and including [***] but less than
[***] at the time of origination.

"Sub-Limit 1 Solar Loan Excluded Loan Balance" means an amount equal to the
product of (i) the greater of (a) $[***] and (b) the amount by which the
aggregate Discount Solar Loan Balance of all Sub-Limit 1 Solar Loans exceeds
[***]% of the Aggregate Discounted Solar Asset Balance and (ii) [***]%.

"Sub-Limit 2 Solar Loan" means an Eligible Solar Loan for which the related
Obligor had a FICO score less than [***] at the time of origination.

"Sub-Limit 2 Solar Loan Excluded Loan Balance" means an amount equal to the
product of (i) the greater of (a) $[***] and (b) the amount by which the
aggregate Discount Solar Loan Balance of all Sub-Limit 2 Solar Loans exceeds
[***]% of the Aggregate Discounted Solar Asset Balance and (ii) [***]%.

"Supplemental Grant" means with respect to any Additional Solar Loans and other
related assets pledged to the Indenture Trustee pursuant to the Indenture, a
Supplemental Grant substantially in the form attached as Exhibit D of the
Indenture.  The Supplemental Grant shall include a Schedule of Solar Loans for
the related Additional Solar Loans and an updated Schedule of Solar Loans for
all Solar Loans.

"Swap Rate" means the then current market rate associated with the weighted
average life of the expected amortization schedule of the Aggregate Outstanding
Note Balance which is

- 38 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

determined by the Administrative Agent’s proprietary model and mutually agreed
upon by the Administrative Agent and the Issuer.

"S&P" or "Standard & Poor's" means Standard & Poor's Ratings Services, a
Standard & Poor's Financial Services LLC business, and its successors and
assigns.

"Tax" (and, with correlative meaning, "Taxes" and "Taxable") means:

(a)any taxes, customs, duties, charges, fees, levies, penalties or other
assessments imposed by any federal, state, local or foreign taxing authority,
including, but not limited to, income, gross receipts, windfall profit,
severance, property, production, sales, use, license, excise, franchise, net
worth, employment, occupation, payroll, withholding, social security,
alternative or add-on minimum, ad valorem, transfer, stamp, or environmental
tax, or any other tax, custom, duty, fee, levy or other like assessment or
charge of any kind whatsoever, together with any interest, penalty, addition to
tax, or additional amount attributable thereto; and

(b)any liability for the payment of amounts with respect to payment of a type
described in clause (a), including as a result of being a member of an
affiliated, consolidated, combined or unitary group, as a result of succeeding
to such liability as a result of merger, conversion or asset transfer or as a
result of any obligation under any tax sharing arrangement or tax indemnity
agreement.

"Tax Opinion" means an Opinion of Counsel to the effect that an amendment or
modification of the Indenture will not (i) adversely affect the U.S. federal
income tax treatment of any Note as indebtedness, (ii) cause the Issuer to be
classified as an association or publicly traded partnership that is taxable as a
corporation for U.S. federal income tax purposes or (iii) cause any beneficial
holder of a Note to be deemed to have sold or exchanged such Note in a manner
that generates gain or loss under Section 1001 of the Code.

"Tax Returns" means any return, report or similar statement required to be filed
with respect to any Taxes (including attached schedules), including any IRS Form
K-1 issued by the Issuer, information return, claim for refund, amended return
or declaration of estimated Tax.

“Terminated Solar Loan” means a Solar Loan for which the related PV System has
experienced an Event of Loss and (i) is not repaired, restored, replaced or
rebuilt to substantially the same condition as it existed immediately prior to
the Event of Loss within [***] days of such Event of Loss or (ii) is deemed to
be a Terminated Solar Loan by the Manager.

"Termination Date" means the date on which the Indenture Trustee shall have
received payment and performance of all Issuer Secured Obligations.

"Termination Statement" shall have the meaning set forth in Section 2.12(g) of
the Indenture.

"Three Month Rolling Average Default Level" means, for any Payment Date, the
average of the Default Levels for the last three Collection Periods.

- 39 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"Three Month Rolling Average Solar Loan Payment Level" means, for any Payment
Date, the average of the Solar Loan Payment Levels for the last three Collection
Periods.

"Total Borrowing Base" means the sum of the Class A Borrowing Base and the Class
B Borrowing Base.

"Transaction Documents" means, collectively, (a) the Indenture, the Management
Agreement, the Sale and Contribution Agreement, the Note Purchase Agreement, the
Custodial Agreement, the Servicing Agreement, the Manager/Servicer Transition
Agreement, the Parent  Guaranty, the Fee Letters, each Hedge Agreement, the
Account Control Agreement, the UCC financing statements and (b) all other
agreements, documents or instruments delivered in connection with the
transactions contemplated thereby, and "Transaction Document" means any of them.

"Transfer" means any direct or indirect transfer or sale of any Ownership
Interest in a Note.

"Transferee" means any Person who is acquiring by Transfer any Ownership
Interest in a Note.

"Transition Service Provider" means U.S Bank.

“Transition Service Provider Expenses” means (i) any Transition Service Provider
One-Time Fee due and payable to the Transition Service Provider, (ii) any
reasonable documented out-of-pocket expenses incurred in taking any actions
required in its role as Transition Service Provider and (iii) any indemnities
owed to the Transition Service Provider in accordance with the Manager/Servicer
Transition Agreement.  

"Transition Service Provider Fee" means $[***] per month (payable each Payment
Date).

“Transition Service Provider One-Time Fee” means a one-time fee of $[***]
payable to the Transition Servicer Provider upon each occurrence of either a
Servicer Event of Default or a Manager Termination Event, and the Transition
Service Provider’s receipt of written direction from the Administrative Agent to
undertake the actions set forth in Section 3(h) and 3(i) of the Manager/Servicer
Transition Agreement. For the avoidance of doubt, the Transition Service
Provider shall not be entitled to a Transition Service Provider One-Time Fee for
the existence of concurrent Manager Termination Events or concurrent Servicer
Events of Default.

"Trust Estate" means all property and rights of the Issuer Granted to the
Indenture Trustee pursuant to the Granting Clause of the Indenture for the
benefit of the Noteholders and the Hedge Counterparties.

"UCC" means the Uniform Commercial Code as adopted in the State of New York or
in any other State having jurisdiction over the assignment, transfer, pledge of
the Solar Loans from the Originator to the Issuer or of the Trust Estate from
the Issuer to the Indenture Trustee.

- 40 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

"UCC Fixture Filing" means a “fixture filing” as defined in Section 2-A-309 of
the UCC covering a PV System naming the initial Servicer as secured party on
behalf of the Issuer and the Indenture Trustee.

"Unused Fees" means with respect to any Noteholder, the product of:

(i) the Unused Rate; and

(ii) the excess of (x) its average daily Purchaser Commitment Amount during the
related Interest Accrual Period over (y) its average daily Purchaser Invested
Amount during the related Interest Accrual Period; and

(iii)the number of days in such Interest Accrual Period, divided by 360;

provided, that, prior to the earlier of January 31, 2015 and the date on which
the Custodial Agreement is executed by all parties thereto, the Unused Fees
shall equal zero.

"Unused Portion" shall have the meaning set forth in Section 2.4(b) of the Note
Purchase Agreement.

 

"Unused Rate" shall have the meaning set forth in the applicable Fee Letter.

"Up-Front Fee" shall have the meaning set forth in the applicable Fee Letter.

"U.S. Bank" means U.S. Bank National Association.  

"Vice President" means, with respect to SolarCity or the Indenture Trustee, any
vice president, whether or not designated by a number or a word or words added
before or after the title "vice president."

"Voluntary Prepayment" shall have the meaning set forth in Section 6.01(a) of
the Indenture.

"Voluntary Prepayment Date" shall have the meaning set forth in Section 6.01(a)
of the Indenture.

 

- 41 -

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

 